3 F.3d 123
Betty U. CHIASSON, Plaintiff-Appellant,v.ZAPATA GULF MARINE CORPORATION, Defendant-Appellee.
No. 91-3766.
United States Court of Appeals,Fifth Circuit.
Sept. 17, 1993.

William Walsh Miles, Lymann, O'Hara & Miles, New Orleans, LA, for plaintiff-appellant.
Carolina Maria Broers, Richard M. Simses, Abbott, Best & Meeks, New Orleans, LA, for defendant-appellee.
Appeals from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion 03/31/93, 5 Cir., 1993, 988 F.2d 513)
Before JONES, and BARKSDALE, Circuit Judges, and JUSTICE*, District Judge.
PER CURIAM:


1
The Petition for Rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.  Petitioner and amici read our opinion too broadly.  We simply hold that the surveillance evidence should have been disclosed during discovery because it was not used solely for impeachment as the local rule requires.  The impeaching value of the evidence was minimal, whereas the evidence was probative on a central substantive issue in the case--plaintiff's physical condition.



*
 District Judge of the Eastern District of Texas, sitting by designation